Citation Nr: 1736317	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  14-19 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to August 1962 and from March 1964 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran testified at a video-conference Board hearing before the undersigned Veterans Law Judge (VLJ) in April 2017.  A transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claim for entitlement to a TDIU is remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

The Veteran's April 2017 hearing testimony suggests that his depression and knee disabilities may have worsened since his last VA examinations in February 2010 and January 2011 respectively.  April 2017 Board Hearing (stating that the Veteran's disabilities have become progressively worse manifesting with symptoms of numbing with his knees and reclusively with his depression); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that lay statements regarding symptoms that are experienced on a first-hand basis constitute competent evidence); Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).

The Veteran testified that his service-connected disabilities, and the pain in his knees as well as his depression, in particular, created additional difficulties in his ability to maintain gainful employment.  April 2017 Hearing Testimony.  See also February 2010 VA C&P Examination. 

In this regard, the Board finds that new VA examinations are necessary to assess the current severity of the Veteran's service-connected disabilities and any associated functional impairment.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 4.18, 4.19.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding that, in a multiple-disability TDIU determination, "the need for a combined-effects medical examination report or opinion . . . is to be determined on a case-by-case basis, and depends on the evidence of record" at the time the decision).

In addition, the most recent VA treatment records available for Board review are dated in April 2016.  On remand, the AOJ should obtain and associate with the claims file the Veteran's updated VA treatment records. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA medical records dated from April 2016 onward and associate them with the electronic claims file.

2.  Thereafter, schedule the Veteran for VA examinations to assess the severity of his service-connected knee disability and his depressive disorder.  

The examiner(s) should use the appropriate Disability Benefits Questionnaires (DBQs) to assess the severity of the Veteran's service-connected disabilities

The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examination should include any diagnostic testing or evaluation deemed necessary by the examiner.

3.  Provide the Veteran an appropriate VA examination to evaluate the issue of entitlement to a TDIU. 

In conjunction with the examination, the claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The examination report should indicate that this has been accomplished.

The examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected disabilities on his employment.

After a full examination and review of the claims file, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities and opine as to the impact of the service-connected disabilities (depression, status post deviated nasal septum, extensive scarring of the nose, chrondromalacia and limitation of flexion of the bilateral knees, tinnitus, lipoma excision, and tinea pedis) to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.  A rationale must be provided for all opinions.

4.  Following the completion of the above directive, review the medical examination reports to ensure that they adequately respond to the above instructions, including that they provide an adequate explanation in support all opinions stated.  If the reports are deficient in this regard, return the case to the examiner(s) for further review and discussion. 

5.  After completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




